This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-2103


                        In the Matter of the Welfare of: J. N. K., Child.


                                      Filed July 13, 2015
                                           Affirmed
                                          Kirk, Judge

                                  Todd County District Court
                                    File No. 77-JV-14-865


Cathryn Middlebrook, Chief Appellate Public Defender, Susan J. Andrews, Assistant
Public Defender, St. Paul, Minnesota (for appellant J.N.K.)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Chad M. Larson, Douglas County Attorney, Michelle L. Clark, Assistant County Attorney,
Alexandria, Minnesota (for respondent State of Minnesota)


          Considered and decided by Connolly, Presiding Judge; Kirk, Judge; and Smith,

Judge.

                           UNPUBLISHED OPINION

KIRK, Judge

          Juvenile appeals his delinquency adjudication for second-degree criminal sexual

conduct, arguing that the district court erred in finding that he acted with sexual intent. We

affirm.
                                     DECISION

      In a delinquency adjudication, the state must prove beyond a reasonable doubt

“every fact necessary to constitute the charged crime.” In re Welfare of S.M.J., 556

N.W.2d 4, 6 (Minn. App. 1996). We are limited to ascertaining whether, given the facts

and legitimate inferences, a fact-finder could reasonably determine that each of the

elements of the delinquency petition has been proven beyond a reasonable doubt. In re

Welfare of T.N.Y., 632 N.W.2d 765, 768 (Minn. App. 2001). We view the record in the

light most favorable to the adjudication and assume that the fact-finder believed the

testimony supporting the adjudication and disbelieved all contrary evidence. S.M.J., 556

N.W.2d at 6.

      Viewing the record in the light most favorable to adjudication, we conclude that

J.N.K.’s argument that he acted without sexual intent when he sat on the couch next to his

eight-year-old cousin, lifted up her arms, unbuttoned her pants, reached into her pants, and

“inappropriately” touched her vaginal area is without merit. The circumstances proved are

consistent with guilt and inconsistent with any rational hypothesis except guilt. See State

v. Palmer, 803 N.W.2d 727, 733 (Minn. 2011) (providing the test for circumstantial

evidence, like intent). The nature of the touching precludes any “possibility of an innocent

explanation such as accidental touching,” and no innocent explanation was asserted by

J.N.K. See State v. Vick, 632 N.W.2d 676, 691 (Minn. 2001). When asked if he had

touched other girls the same way, he replied “[m]y girlfriend,” which further indicates that

he knew he was engaging in an act consistent with a sexual relationship.

      Affirmed.


                                             2